Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 25, 8-11, 15, 19-23 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Franco et al (2006/0248808).
Franco et al shows a building arrangement comprising: a column (1, figure 4) within a surrounding living space, the column providing a hub comprising a conduit configured such that external services (par 15) may be routed through the column, the external services comprising one or more of water, electricity, gas, sewage and data connection; and one or more moveable modules (3a), attachable to the hub, wherein the one or more attachable modules may be moved while attached to the hub to change their arrangement in the living space; wherein one or more of the moveable modules are configured to connect with one or more of the external services via their attachment to the hub and are moveable while maintaining a connection to the external services via their attachment, wherein the column is circular in cross-section and the attached modules move via rotation around the column
	Per claims 3-5, 25, Franco et al further shows a central rotating joint (see figures 4-5) inside the column; a rotating arm for each moveable module, wherein each rotating arm is connected to the rotating joint at the center of the column and extends to the external side of the column to connect to the moveable module (3a), such that rotation of the arm about the central rotating joint provides the rotation of the module around the hub, two or more movable modules, each connected to the rotating joint via a corresponding rotating arm, wherein the connections of each rotating arm with the rotating joint are displaced in the vertical direction, along the axis of rotation, such that each may rotate independently, wherein one or more of the service lines comprises: a fixed portion configured to connect configured to connect the mains supply at one end, the second end extending upwards to meet the underside of the rotating joint: one or more rotating arm portions which connect to the corresponding outlet of the moveable module at one end and extend along the rotating arm to meet the rotating joint at the other end; and one or more rotating connection portions which connect the fixed portion to a rotating portion, wherein the rotating connection portion is configured to allow the portions to rotate relative to one another whilst maintaining a sealed connection to provide the passage of the service, wherein the moveable modules are configured to connect with one or more of the external services via a service line for carrying each external service, the service line connected to a main supply at a first inlet end within the column and running along the rotating arm to a connection with a corresponding service outlet of the moveable module at the second, outlet end.

	Per claims 8-9, Franco et al further shows one or more linear actuators, each comprising an extendable arm, the arm connected to an internal wall of the column at one end and to a rotating arm at the opposite end; such that rotation of the modules may be provided by activating the linear actuator, wherein each moveable module us supported by an array of omnidirectional bearings positioned between the module and the floor.
	Per claims 10-11, Franco et al further shows the moveable modules comprise one or more of: an electrical outlet configured to connect to an electrical supply routed via the nub; a water outlet configured to connect to a water supply routed via the hub; a sewage inlet configured to connect to a sewage outlet routed via the hub; a gas outlet configured to connect to a gas supply routed via the hub: and a data point configured to connect to a data connection routed via the hub, wherein the moveable modules include one or more of: a kitchen module comprising a sink connected to the water supply of the hub and cooking equipment connected is the electricity or gas supply of the hub; a bathroom module comprising washing facilities connected to the water supply of the hub; an office module comprising a desk and electrical equipment connected to the electric supply of the hub: and a bedroom module comprising a bed.
	Per claim 15, Franco et al further shows a foundation unit, the unit comprising a support base with a predetermined configuration of connection points to which the main supply of external services may be connected, the connection points connecting to the service lines (inherently so as the utilities need to be connected though foundation unit).

audio visual equipment; temperature settings; and security devices; wherein the device controller is connected to the control unit, one or more sensors configured to monitor one or more of: temperature, humidity, motion, fire, security, air constituents; wherein the data output by the sensors is sent to the control unit and the control unit is configured to use the device controller to control one or more devices in response to the received data, wherein the control unit comprises a user interface, allowing the control unit to be configured by a user; wherein the user interface is one of: a smart device, a mobile app, an online platform, a desktop/laptop, a fixed touchscreen.
Claim(s) 1-5, 25, 17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kaiser (3905166).
Kaiser shows a building arrangement comprising: a column (5) within a surrounding living space, the column providing a hub comprising a conduit configured such that external services (col 1 lines 60-65) may be routed through the column, the external services comprising one or more of water, electricity, gas, sewage and data connection; and one or more moveable modules (the modules part of 23’), attachable to the hub, wherein the one or more attachable modules may be moved while attached to the hub to change their arrangement in the living space; wherein one or more of the moveable modules are configured to connect with one or more of the external services via their attachment to the hub and are moveable while maintaining a connection to the external services via their attachment, wherein the column is circular in cross-section and the attached modules move via rotation around the column.
	Per claims 3-5, 25, Kaiser further shows a central rotating joint inside the column; a rotating arm for each moveable module, wherein each rotating arm is connected to the rotating joint at the center of the column and extends to the external side of the column to connect to the moveable module, such that rotation of the arm about the central rotating joint provides the rotation of the module around the hub, two or more movable modules, each connected to the rotating joint via a corresponding rotating arm (23’), wherein the connections of each rotating arm with the rotating joint are displaced in the vertical direction, along the axis of rotation, such that each may rotate independently, wherein one or more of the service lines comprises: a fixed portion configured to connect configured to connect the mains supply at one end, the second end extending upwards to meet the underside of the rotating joint: one or more rotating arm portions which connect to the corresponding outlet of the moveable module at one end and extend along the rotating arm to meet the rotating joint at the other end; and
one or more rotating connection portions which connect the fixed portion to a rotating portion, wherein the rotating connection portion is configured to allow the portions to rotate relative to one another whilst maintaining a sealed connection to provide the passage of the service.
	Per claim 17, Kaiser further shows a first and second radial array of beams (23, figures 1, 6) extending from the column to the extremity of the living space, the first at .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaiser in view of Kachnic (3599378).
Kaiser shows all the claimed limitations except for one or more of the service lines comprises: a flexible tube extending from a connection to the main supply of the service, along the rotating arm to the corresponding outlet in the moveable module, wherein the length and flexibility of the tube is such that a connection between the outlet and mains supply is maintained as the arm rotates.
	Kachnic discloses one or more of the service lines comprises: a flexible tube (21) extending from a connection to the main supply of the service, along the rotating arm to the corresponding outlet in the moveable module, wherein the length and flexibility of the tube is such that a connection between the outlet and mains supply is maintained as the arm rotates.
. 

Allowable Subject Matter
Claims 7, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Per claim 16, prior art does not provide sufficient motivation to modify Kaiser or Franco et al to show the hub column comprises: two integrally formed end cap rings; a circular array of columns connecting the end cap rings; and an interconnecting array of tubing lengths and nodes forming a mesh, providing the cylindrical column wall structure in combination with other claimed limitations.
Per claim 7, prior art does not provide sufficient motivation to modify Kaiser or Franco et al to show the hub column comprises: one or more partial circumferential slots in the hub column, wherein each rotating arm extends through a corresponding circumferential slot to connect to the corresponding moveable module; and
the length of the circumferential slot limits the angle through which the corresponding arm can rotate in combination with other claimed limitations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art shows different rotatable buildings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is (571)272-6864571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        


Phi Dieu Tran A

9/29/2021